Holmes, J.,
dissenting:
I respectfully dissent from the decision of the majority in overruling the motion of the appellants to correct the judgment in this case, and in thus allowing the assessment of five per centum damages and six per centum interest on the amount of the statutory damages imposed by Section 1196 of the Mississippi Code of 1942.
It is my view that both the five per centum damages and the six per centum interest should be disallowed under the authority of the decision of this Court in the case of Fidelity and Deposit Company of Maryland, et al. v. Wilkinson County, 109 Miss. 879, 69 So. 865. In that case, the Court had under review Section 10, Chapter 194, Mississippi Laws of 1912, providing that a depository ‘ ‘ shall be liable for damages at the rate of one per centum per month for any delay in paying over any county funds when lawfully demanded.” The damages so provided are manifestly in the nature of a penalty for delay. It was sought in that case to assess the depository with six per centum interest in addition to the penalty of one per centum per month. The court held in that ease that the penalty of one per centum per month for delay in paying over was in lieu of all other interest or damages. The Court said: “But we are of the opinion that the provision in Section 10 of the statute providing for the payment by a depository of ‘ damages at the rate of one per cent per month for any delay in paying over any county funds when lawfully demanded’ is in lieu of all other interest or damages, except attorney’s fees, for which such depository may be held liable after default in payment.”
In the instant case the circuit court approved the assessment and applied to the amount thereof ten per centum of the amount of the assessment under the provisions of Section 1196 of the Mississippi Code of 1942.
The question is not here presented as to the applicability of said Section 1196 to assessments for special im*179provements as contrasted with assessments for general taxation, and I reserve any opinion thereon.
The real controversy involved was the validity and amount of the assessment. The court decided this controversy against the appellants and entered judgment approving the assessment. The application of the ten per centum damages which are manifestly in the nature of a penalty was but an incident to the approval of the assessment. Whether that penalty would be more or less depended upon the final determination by this Court of the validity and amount of the assessment. Certainly the legislature never contemplated that upon the final approval of the assessment and the application of the ten per centum penalty, there would be assessed on this penalty an additional penalty of five per centum and six per centum interest. To so hold would be to assess the appellants with a penalty upon a penalty for exercising their right to have the validity and amount of the assessment adjudicated in the courts. Certainly such a result was never contemplated by the legislature. A statute must be given a reasonable interpretation and when the statute here in question is so interpreted, it is manifest that the ten per centum penalty provided in Section 1196, supra, was intended by the legislature to be in lieu of all other interest or damages just as was held in the analogous case of Fidelity and Deposit Company v. Wilkinson County, supra.
The majority rely upon what they call the mandatory provisions of Code Section 39 and Code Section 1971. Nevertheless, these statutes were in force when the Wilkinson County case was decided, and yet the Court refused to give effect to them in construing the statute there under review. Likewise, no effect should be given to them in the- analogous case now before us.
It is accordingly my humble opinion, expressed with deference, that the decision of the majority does violence *180to the Wilkinson County case, and that under the authority of that case the appellants’ motion to correct the judgment should he sustained.